ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition with this court seeking revocation of probation and further disciplinary action against respondent, James W. Hunter, Jr. The petition alleges that respondent, while on probation from a previous disciplinary action, committed misconduct including misappropriation of client funds by means of forgery and misrepresentation, failure to cooperate with the Director’s investigation, unauthorized practice of law during his disciplinary suspension, and suspension for non-payment of attorney registration fees. In conjunction with those proceedings, the Director has petitioned this court, pursuant to Rule 16, Rules on Lawyers Professional Responsibility (RLPR), for an order temporarily suspending respondent from the practice of law pending final disposition of the disciplinary proceedings. The Director asserts that the continuation of respondent’s authority to practice law may result in risk of injury to the public, within the meaning of Rule 16(a), RLPR. Respondent, by letter dated November 30, 1990, has indicated to the court that he does not contest entry of the proposed order.
Having considered the files, records and proceedings herein,
IT IS ORDERED:
1) That the respondent James W. Hunter, Jr., be and hereby is, temporarily suspended from the practice of law pending final determination of the disciplinary proceedings, pursuant to Rule 16, RLPR.
2) That respondent shall, within 10 days of this order, notify each of his clients of his inability to continue representation of the client, and shall otherwise fully comply with Rule 26, Rules on Lawyers Professional Responsibility.